t c summary opinion united_states tax_court sharon m rivera and richard c rivera petitioners v commissioner of internal revenue respondent docket no 4731-03s filed date sharon m and richard c rivera pro sese charlotte mitchell for respondent dean special_trial_judge this case was heard under the provisions of sec_7463 of the internal_revenue_code as in effect at the time the petition was filed unless otherwise indicated all other section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioners' federal income taxes of dollar_figure for and dollar_figure for the court must decide whether petitioners are entitled to deduct losses on schedule e supplemental income and loss for either year respondent's adjustments to petitioners' itemized_deductions are computational and will be determined by the court's resolution of the schedule e loss issue the stipulated facts and exhibits received into evidence are incorporated herein by reference at the time the petition in this case was filed petitioners resided in newark california background during the years here involved petitioner richard c rivera was employed as an electrician and petitioner sharon m rivera was employed as a personnel technician around or petitioners purchased improved real_property in truckee california for about dollar_figure as of the date of trial it was worth between dollar_figure and dollar_figure in the early 1990s after a year or so of ownership petitioners rented their property through a vacation property management company under short-term leases for the winter or for ski season this caused a lot of wear_and_tear on the property and they had so much trouble from the renters petitioners received numerous complaints there were extra people living at the property and petitioners had trouble getting some of the renters out of their property starting around after the short-term lessees were removed petitioners began entering into longer term leases with multiple occupants without using the vacation property management companies but even the longer term renters caused a lot of trouble including leaving mattresses outdoors in the carport and building a skate ramp in the back of the property in contravention of the homeowners'_association rules petitioners eventually decided that they were only going to rent to people that we knew or were acquaintances or people we worked with during and petitioners relied on word of mouth advertising at work to obtain renters petitioners' books_and_records for their rental_activity consisted of calendars logs of their mileage driven retained utility and insurance bills and bills for association dues during petitioners rented the property in truckee for days and stayed there themselves for days during petitioners rented the property for days and stayed there for days petitioners reported rents received of dollar_figure for and dollar_figure for and schedule e losses of dollar_figure for and dollar_figure for discussion because petitioners did not comply with the requirements of sec_7491 sec_7491 is inapplicable here tax_year sec_280a disallowance of certain expenses in connection with business use of home rental of vacation homes etc limits otherwise allowable deductions by individuals with respect to a dwelling_unit that is used by the taxpayer during the year as a residence the provision does not apply to deductions for amounts allowable without regard to the taxpayer's income producing activity such as interest and taxes sec_280a a taxpayer uses a dwelling as a residence if his personal_use exceeds the greater of days or percent of the days it is rented at fair rental value during the year sec_280a petitioners used the tahoe property themselves for days during they rented the property for days for total gross rentals of dollar_figure or an average of dollar_figure per day the parties stipulated evidence indicating that the minimum daily fair rental value of the property was dollar_figure per day every day that a dwelling_unit is rented at less than fair rental value is deemed used by the taxpayer for personal purposes sec_280a petitioners' personal_use of the property in was days sec_280a c because petitioners' gross_income was less than their deductions for mortgage interest and taxes petitioners must carryover their other deductions to the following tax_year and they are only deductible up to the amount of income generated by the property sec_280a tax_year during petitioners used their property for days and rented it for days for gross rentals of dollar_figure or an average of dollar_figure per day because petitioners rented the property for fair rental value during the year their personal_use did not exceed the greater of days or percent of the days it was rented at fair rental value during the year sec_280a petitioners’ deductions are not limited under sec_280a for because their property was not used as a residence during the year sec_280a d sec_280a is not however the only obstacle between petitioners and their claimed deductions sec_183 generally provides that if an activity engaged in by an individual is not entered into for profit no deduction attributable to the activity shall be allowed except as otherwise provided in sec_183 an activity_not_engaged_in_for_profit means any activity other than one for 1because sec_280a applies sec_183 does not sec_280a which deductions are allowable under sec_162 or under paragraph or of sec_212 sec_183 deductions are allowed under sec_162 for the ordinary and necessary expenses of carrying on an activity that constitutes the taxpayer's trade_or_business deductions are allowed under sec_212 and for expenses paid_or_incurred in connection with an activity engaged in for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income with respect to either section however the taxpayer must demonstrate a profit objective for the activity in order to deduct associated expenses see 66_tc_312 sec_1_183-2 income_tax regs the profit standards applicable to sec_212 are the same as those used in sec_162 see 934_f2d_573 5th cir affg tcmemo_1989_687 893_f2d_656 4th cir affg 91_tc_686 72_tc_28 34_tc_1146 whether the required profit objective exists is to be determined on the basis of all the facts and circumstances of each case see 315_f2d_731 9th cir affg tcmemo_1961_256 72_tc_411 affd without published opinion 647_f2d_170 9th cir sec_1_183-2 income_tax regs while a reasonable expectation of profit is not required the taxpayer's objective of making a profit must be bona_fide see 84_tc_227 affd without published opinion 782_f2d_1027 3d cir in making this factual determination the court gives greater weight to objective factors than to a taxpayer's mere statement of intent see 781_f2d_724 9th cir affg lahr v commissioner tcmemo_1984_472 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs sec_1_183-2 income_tax regs sets forth nine nonexclusive factors that should be considered in determining whether a taxpayer is engaged in a venture with a profit objective they include the manner in which the taxpayer carried on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that the assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer's history of income or loss with respect to the activity the amount of occasional profits that are earned the financial status of the taxpayer and whether elements of personal pleasure or recreation are involved no single factor is controlling and the court does not reach its decision by merely counting the factors that support each party's position see 70_tc_715 affd 615_f2d_578 2d cir sec_1_183-2 income_tax regs rather the relevant facts and circumstances of the case are determinative see golanty v commissioner supra pincite after considering all the factors the court disagrees in part with respondent's position that petitioners did not have an actual and honest objective of making a profit from their truckee real_estate petitioner sharon rivera testified that the property was rented at a small profit during the first few years of ownership after a series of destructive tenants however petitioners became reluctant to rent the property to the general_public for the years before the court petitioners did not maintain businesslike books_and_records of rental_activity and there was not much time spent in carrying on the activity furthermore it appears from the record that the property was rented for less than its fair rental value for the days it was rented only to family and friends in the court agrees with respondent that petitioners had abandoned holding the property for profit from rentals during the years at issue the term profit however encompasses the appreciation in the value of the assets used in the activity sec_1 b income_tax regs the term income as it is used in sec_212 is not confined to recurring income but may also apply to gains from the disposition of property sec_1 b income_tax regs the term income means not merely income of the taxable_year but includes income the taxpayer may realize in subsequent taxable years id when the returns at issue were filed petitioners had held their property in truckee located near the lake tahoe ski and vacation area for or years petitioners' personal_use of the property in was de_minimis the court also credits the testimony of petitioner sharon rivera that she and her husband purchased the property with the expectation that it would increase in value and that it had in fact substantially increased in value while they owned it the court finds that petitioners held the property in truckee primarily for investment purposes and are therefore entitled to deduct expenses under sec_212 see 47_tc_120 thomason v commissioner tcmemo_1997_480 sec_1_212-1 income_tax regs the court concludes from the record that petitioners' activities with respect to the property for were of two separate types a rental_activity and an investment activity if the taxpayer engages in two or more separate activities deductions and income from each separate activity are not aggregated either in determining whether a particular activity is engaged in for profit or in applying sec_183 sec_1 d income_tax regs because petitioners' property was used for more than one activity one of which was not for profit petitioners must allocate deductions relating to the property on a reasonable basis sec_1_183-1 income_tax regs because petitioners' mortgage interest and real_estate_taxes are specifically allowable as deductions under sec_163 and sec_164 without regard to the use of the property for profit no allocation between the activities is necessary sec_1 d income_tax regs the deductions would appear to give petitioners a passive_activity_loss see sec_469 b petitioners however are treated as materially participating in the investment activity under test two of sec_1_469-5t temporary income_tax regs fed reg date amounts for homeowners' dues insurance repairs and depreciation are amounts allocable to both of petitioners' activities since petitioners rented or personally used the property for about month each year and held the property for investment the rest of the year of the above amounts are allocable to petitioners' investment activity all other_amounts including auto and travel to clean after rentals cleaning and maintenance supplies utilities amortization and amounts for furnishings are allocable solely to petitioners' not-for-profit rental and personal activity sec_183 permits a deduction for expenses that are otherwise deductible without regard to whether the activity is engaged in for profit such as mortgage interest and personal_property_taxes sec_183 permits a deduction for expenses that would be deductible only if the activity were engaged in for profit but only to the extent that the gross_income derived from the activity exceeds the deductions allowed by sec_183 because petitioners' gross_income derived from the rental_activity does not exceed the sec_183 expenses sec_183 does not permit a deduction for expenses that would be deductible only if the rental_activity were engaged in for profit items that are allocable to petitioners' personal_use are also not deductible sec_262 the court sustains respondent's determination to the extent that petitioners may not deduct expenses allocable to their rental and personal_use of the truckee property reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
